The relators are members of a committee appointed by the senate of the state of Washington for the session of 1931. They brought this action for a writ of mandamus to compel the defendant, as governor, to give them access to, and permit them to examine, the books, records and accounts of his own office and the offices under his control. From a judgment ordering the writ to issue, defendant appeals.
On the hearing in this court, respondents presented a motion to dismiss the appeal, on the ground that the questions involved had become moot by reason of the expiration of the life of the committee and the expiration of appellant's term of office. *Page 608
[1] It has been held too often to warrant further discussion that where, by reason of a cessation of the controversy, no effectual judgment can be rendered, this court will not hear a case on the merits. State ex rel. Taylor v. Cummings, 27 Wn. 316,67 P. 565; Vollman v. Industrial Workers of the World,79 Wn. 192, 140 P. 337; Standard Fire Insurance Co. v.Fishback, 86 Wn. 225, 149 P. 945.
The uniform practice in such cases has been to dismiss the appeal (Mackay v. Dever, 49 Wn. 439, 95 P. 860) upon the motion of either appellant or respondent. State ex rel. Danielsv. Prosser, 16 Wn. 608, 48 P. 262; Wilson v. Fraser,67 Wn. 347, 121 P. 829; Barber Asphalt Paving Co. v. Hamilton,80 Wn. 51, 141 P. 199; Harper v. Grasser, 86 Wn. 475,150 P. 1175.
The appeal is dismissed, without costs to either party.
BEALS, C.J., STEINERT, TOLMAN, and MAIN, JJ., concur. *Page 609